FILED
                            NOT FOR PUBLICATION                             DEC 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T O F AP PE ALS




                            FOR THE NINTH CIRCUIT



JIMMY LUI,                                       No. 09-70849

               Petitioner - Appellant,           Tax Ct. No. 18883-07

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                          Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Jimmy Lui appeals pro se from the Tax Court’s decision, after a bench trial,

upholding the Commissioner of Internal Revenue’s determination of a deficiency

for tax year 2003. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review

de novo the Tax Court’s legal conclusions and review for clear error its factual

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings. Johanson v. Comm’r, 541 F.3d 973, 976 (9th Cir. 2008). We affirm.

      In sustaining the deficiency determination, the Tax Court did not clearly err

by finding that Lui received approximately $44,000 in wages in 2003. The Tax

Court properly rejected Lui’s frivolous argument that his wages were not taxable

income. See Olson v. United States, 760 F.2d 1003, 1005 (9th Cir. 1985) (per

curiam).

      The Tax Court did not abuse its discretion by refusing to allow Jim Mattatall

to assist Lui during the trial because Mattatall was not an attorney and there was no

evidence that he was admitted to appear before the Tax Court. See Tax Ct. R.

24(a)(4) & 200 (governing admission of nonattorneys in tax court); see also Price

v. Kramer, 200 F.3d 1237, 1252 (9th Cir. 2000) (standard of review).

      Lui’s remaining contentions, including his constitutional challenges, are

unpersuasive. See, e.g., Louis v. Comm’r, 170 F.3d 1232, 1234-36 (9th Cir. 1999)

(per curiam) (the Sixth Amendment does not apply to civil tax proceedings);

United States v. Sardone, 94 F.3d 1233, 1236 (9th Cir. 1996) (“there is generally

no constitutional right to counsel in civil cases”).

      We do not consider Lui’s challenge to the Tax Court’s imposition of a

penalty under 26 U.S.C. § 6673(a) because it is raised for the first time in his reply




                                           2                                   09-70849
brief. See Eberle v. City of Anaheim, 901 F.2d 814, 818 (9th Cir. 1990).

      AFFIRMED.




                                         3                                 09-70849